                Case 18-12491-CSS              Doc 2003         Filed 08/15/20        Page 1 of 4




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
               Debtors.           :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On August 7, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by via first class mail and email on the Fee
Application Service List attached hereto as Exhibit A:

         •   Fifth Consolidated Monthly Application of Crowe LLP for Allowance of Compensation
             for Services Rendered and for Reimbursement of Expenses as Audit and Tax Advisors
             to the Debtors for the Period from December 19, 2019 through June 30, 2020
             [Docket No. 1979]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS       Doc 2003    Filed 08/15/20   Page 2 of 4




Dated: August 14, 2020
                                                        /s/ Andrew G. Vignali
                                                        Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 14, 2020, by Andrew G. Vignali,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                            2
                                                                                SRF 44937
Case 18-12491-CSS   Doc 2003   Filed 08/15/20   Page 3 of 4




                       Exhibit A
                                                                     Case 18-12491-CSS         Doc 2003       Filed 08/15/20        Page 4 of 4

                                                                                                    Exhibit A
                                                                                           Fee Application Service List
                                                                                       Served via first class mail and email

                 NAME                                   ATTENTION                                ADDRESS                            CITY      STATE POSTAL CODE                  EMAIL
Blank Rome LLP                             Attn: Kenneth J. Ottaviano            444 West Lake Street, Suite 1650              Chicago        IL   60606          kottaviano@blankrome.com
                                           Attn: Stuart M. Brown, Kaitlin                                                                                         stuart.brown@dlapiper.com
DLA Piper LLP (US)                         MacKenzie Edelman                     1201 North Market Street, Suite 2100          Wilmington     DE   19801          kaitlin.edelman@dlapiper.com
Katten Muchin Rosenman                     Attn: Geoffrey King, Partner          525 West Monroe Street                        Chicago        IL   60661-3693     geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC               Attn: M. Jacob Renick                 51 Seacord Road                               New Rochelle   NY   10804          jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP          Attn: Colin R. Robinson               919 North Market Street 17th Floor            Wilmington     DE   19801          crobinson@pszjlaw.com
Promise Healthcare Group, LLC              Attn: Andrew Hinkelman                999 Yamato Road, 3rd Floor                    Boca Raton     FL   33431          andrew.hinkelman@fticonsulting.com
                                           Attn: Andrew H. Sherman Boris I.                                                                                       asherman@sillscummis.com
Sills Cummis & Gross P.C.                  Mankovetskiy                          One Riverfront Plaza                          Newark         NJ   07102          bmankovetskiy@sillscummis.com
                                                                                 District of Delaware, J. Caleb Boggs
                                                                                 Federal Building, 844 King Street, Suite
The Office of the United States Trustee Attn: Benjamin Hackman                   2207, Lockbox 35                              Wilmington     DE   19801          benjamin.a.hackman@usdoj.gov
                                                                                                                                                                  john.tishler@wallerlaw.com
Waller Lansden Dortch & Davis, LLP         Attn: John Tishler , Katie Stenberg   511 Union Street, Suite 2700                  Nashville      TN   37219          katie.stenberg@wallerlaw.com




       In re: Promise Healthcare Group, LLC, et al.
       Case No. 18-12491 (CSS)                                                                      Page 1 of 1
